Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 1 of 59 PageID 8369




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


 NUVASIVE, INC.,

                     Plaintiff,

 v.                                                Case No. 6:17-cv-2206-Orl-41GJK

 ABSOLUTE MEDICAL, LLC,
 GREG SOUFLERIS, DAVE
 HAWLEY, ABSOLUTE
 MEDICAL SYSTEMS, LLC, and
 RYAN MILLER,

                     Defendants.
                                         /
                                         ORDER
       THIS CAUSE is before the Court on cross motions for summary judgment.

 Plaintiff Nuvasive, Inc. filed a Partial Motion for Summary Judgment (“Plaintiff’s

 MSJ,” Doc. 260), to which Defendants Dave Hawley, Ryan Miller, and Absolute

 Medical Systems, LLC (“AMS”) (collectively, “Movant Defendants” 1) filed a

 Response (Doc. 266), and Plaintiff filed a Reply (Doc. 268). Movant Defendants

 also filed a Motion for Partial Summary Judgment (“Movant Defendants’ MSJ,”

 Doc. 257), to which Plaintiff filed a Response (Doc. 265), and Movant Defendants

 filed a Reply (Doc. 267). Also before the Court is Plaintiff’s Motion for the


       1
         Defendants Absolute Medical, LLC and Greg Soufleris are not included in the Movant
 Defendants.



                                        Page 1 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 2 of 59 PageID 8370




 Imposition of Sanctions for Spoliation of Evidence (“Spoliation Motion,” Doc. 203),

 to which Defendants filed a Response in Opposition (Doc. 211). For the reasons

 stated herein, Plaintiff’s Spoliation Motion will be granted in part and denied in part,

 Plaintiff’s MSJ will be granted in part and denied in part, and Movant Defendants’

 MSJ will be granted in part and denied in part.

                                     I.      BACKGROUND

        Plaintiff manufactures medical products and equipment and describes itself as

 “an innovative medical company that focuses on products and processes that treat

 spinal disease.” (Second Am. Compl., Doc. 188, at 3). Plaintiff’s relationship with

 Defendant Absolute Medical, LLC (“AM”) began in 2013 when Plaintiff and AM

 executed an Exclusive Sales Representative Agreement (Doc. 60-7, at 3–27),

 appointing AM as Plaintiff’s “exclusive sales representative” for certain of

 Plaintiff’s products in a specified geographic area. (Id. at 3). In 2017, Plaintiff and

 AM continued their relationship when they executed another Exclusive Sales

 Representative Agreement (“2017 Sales Agreement,” Doc. 260-3, at 131–59),

 wherein Plaintiff “appoints” AM as Plaintiff’s “exclusive” and “sole” sales

 representative for a specified territory covering portions of Central and South

 Florida, effective January 1, 2017, for a term of five years.2 (Id. at 132; see id. at


        2
          Plaintiff and AM later entered into a Territory Transition Agreement (Doc. 260-3, at 160–
 71) that reduced the sales territory covered by AM. (Doc. 260-3 at 17; Doc. 260-3 at 160). With
 the exception of express releases provided for in the Territory Transition Agreement, which are



                                           Page 2 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 3 of 59 PageID 8371




 131, 150, 151). Defendant Greg Soufleris was the president and sole member of AM.

 (AM Dep., Doc. 260-1, at 4, 8, 10). Hawley and Miller, each through their own

 company, were sales representatives for AM. (Soufleris Dep., Doc. 260-3, at 91–92;

 Hawley’s 2016 Independent Contractor Agreement, Doc. 260-10, at 20 (showing

 Hawley’s signature, printed name, and title of “Sales Representative”); Miller’s

 2016 Independent Contractor Agreement, Doc. 260-11, at 20 (showing Miller’s

 signature, printed name, and title of “Sale Representative”)).

        The primary dispute in this case lies in certain provisions of the 2017 Sales

 Agreement. That agreement, inter alia, includes non-competition and non-

 solicitation terms prohibiting AM and its sales representatives, for the five-year term

 of the agreement and twelve months following, from:

                (i) represent[ing], promot[ing], sell[ing], solicit[ing], or
                otherwise commercializ[ing] (directly or indirectly) any
                products or services that are, in [Plaintiff]’s reasonable
                judgment, competitive with any of [Plaintiff]’s products or
                services . . . ;
                (ii) solicit[ing], encourag[ing], or induc[ing], or caus[ing]
                to be solicited, encouraged or induced (directly or
                indirectly) any [specified persons within the specified
                territory], to terminate or adversely modify any business
                relationship with [Plaintiff], or not to proceed with, or
                enter into, any business relationship with [Plaintiff], []or
                otherwise interfere[ing] with any business relationship
                between [Plaintiff], and any [specified persons within the
                specified territory]; or


 inapplicable to this case, the Territory Transition Agreement provided that “the terms of the [2017]
 Sales Agreement [would] remain in full force and effect.” (Doc. 260-3 at 161–62).



                                            Page 3 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 4 of 59 PageID 8372




               (iii) solicit[ing] or offer[ing] to work (directly or
               indirectly) or hir[ing] any of [Plaintiff’s] employees,
               agents or representatives.
 (Doc. 260-3 at 137). To effectuate these restrictive covenants, the agreement also

 includes a provision requiring AM to have each of its sales representatives

 “execute[] an agreement . . . to contractually obligate [them] to comply with the”

 restrictive covenants, including naming Plaintiff “as an intended third party

 beneficiary with full right to directly enforce provisions” of such agreements. (Id. at

 137–38).

        As AM sales representatives, Hawley and Miller each executed Independent

 Contractor Agreements (“ICAs”) with AM beginning in 2013.3 (See generally

 Hawley’s 2013 ICA, Doc. 265-8; Miller’s 2013 ICA, Doc. 265-9). The 2013 ICAs—

 which were effective for a term of one year and automatically renewed for successive

 one-year periods unless terminated with notice—contain non-competition and non-

 solicitation provisions. (Doc. 265-8 at 4, 9–11; Doc. 265-9 at 4, 9–11). The

 restrictive covenants, which were in effect for the term of the 2013 ICAs and for a

 one-year period following termination of the 2013 ICAs, prohibited Hawley and

 Miller from directly or indirectly participating in any activities that competed with

 the sale of Plaintiff’s products. (Doc. 265-8 at 9–11; Doc. 265-9 at 9–11). Hawley


        3
          The 2013 ICAs name “Steve Madsen Pro.” as the “Independent Contractor” on the first
 page of the agreement, (Doc. 265-8 at 2; Doc. 265-9 at 2); however, the 2013 ICAs are executed
 by Hawley and Miller “Individually and on behalf of Independent Contractor,” (Doc. 265-8 at 17;
 Doc. 265-9 at 17), so it is clear that these agreements bind Hawley and Miller individually.



                                          Page 4 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 5 of 59 PageID 8373




 and Miller executed similar ICAs for the years 2014, 2015, and 2016, but those ICAs

 named Hawley Med, LLC and Miller Time Medical, Inc. as the “Salesperson” and

 were signed by Hawley and Miller with the title “Sales Representative.” (Hawley’s

 2014 ICA, Doc. 265-10, at 2–19;4 Hawley’s 2015 ICA, Doc. 265-10, at 20–38;

 Hawley’s 2016 ICA, Doc. 260-10, at 2–20; Miller’s 2014 ICA, Doc. 265-11, at 2–

 20; Miller’s 2015 ICA, Doc. 265-11, at 21–39; Miller’s 2016 ICA, Doc. 260-11, at

 2–20).

        Whether or not Hawley and Miller, or their corporate entities, executed ICAs

 for 2017 has been the subject of intense debate during this case. (See generally, e.g.,

 Doc. 203; Nov. 21, 2019 Hr’g Tr., Doc. 215; Jan. 3, 2020 Order, Doc. 219; July 1,

 2020 Hr’g Tr., Doc. 253). The latest ICAs in the record are the 2016 ICAs. (See

 generally Doc. Nos. 260-10, 260-11). The 2016 ICAs contain restrictive covenants

 similar to the previous ICAs. (Doc. 260-10 at 2, 9; Doc. 260-11 at 2, 9). The non-

 competition provision prohibits “directly or indirectly . . . sell[ing] Competitive

 Products or own[ing], manag[ing], operat[ing] or control[ing] or participat[ing] in

 . . . any business that is in competition with the business of [AM].” (Doc. 260-10 at

 9; Doc. 260-11 at 10). The non-solicitation provision prohibits “directly or indirectly

 . . . canvas[ing], solicit[ing], or accept[ing] any business . . . from any Customer or



        4
           The copy of Hawley’s 2014 ICA filed on the record is unsigned. However, this contract
 is not relevant to the instant Motions before the Court.



                                          Page 5 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 6 of 59 PageID 8374




 prospective Customer of [AM] or any person who or which is an affiliate of any

 Customer or prospective Customer of [AM].” (Doc. 260-10 at 9; Doc. 260-11 at 10).

 These provisions are enforceable during the term of the 2016 ICAs—January 1, 2016

 through December 31, 2016 5—“and for a twelve (12) month period following the

 [t]erm.” (Doc. 260-10 at 9; Doc. 260-11 at 9). Therefore, the restrictive covenants

 would have been effective through December 31, 2017—twelve months following

 the end of the term. The 2016 ICAs also name Plaintiff as “an express third party

 beneficiary” with “the right, power and authority to enforce,” inter alia, the non-

 competition and non-solicitation provisions. (Doc. 260-10 at 15; Doc. 260-11 at 15).

        In October 2017, Soufleris began communicating with Alphatec, Inc.

 (“Alphatec”), (Doc. 260-3 at 5), a direct competitor of Plaintiff,6 (Bragulla Dep.,

 Doc. 198-4, at 37–38). In October and November 2017, Soufleris twice flew to

 Alphatec’s headquarters in California. (Doc. 260-1 at 38–39, 100–02 (stating that

 AM paid for Soufleris’s October flight); Doc. 260-3 at 31 (stating that Alphatec paid

 for Soufleris’s November flight); Nov. Flight Confirmation, Doc. 260-4, at 13–16).

 During the October visit, Soufleris presented to Alphatec a five-year business plan—




        5
           Although the 2016 ICAs state “December 31, 2015,” as the end of the term, (Doc. 260-
 10 at 5; Doc. 260-11 at 5), Soufleris testified that the date was a typo and that the correct year of
 expiration was 2016. (Prelim. Inj. Hr’g Tr., Doc. 95, at 56).
         6
           Limited direct evidence was presented by the parties regarding whether Alphatec is a
 direct competitor of Plaintiff. (See, e.g., Doc. 198-4 at 37–38). However, in the context of the entire
 record, it is undisputed by the parties that Alphatec is a direct competitor of Plaintiff.



                                             Page 6 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 7 of 59 PageID 8375




 for the time period from 2018 through 2023—proposing a business relationship

 between Alphatec and AM. (Doc. 260-1 at 38–44, 109–17).

         On November 27, 2017, Alphatec sent an email to Soufleris with the subject

 line “DELIVERY: Draft Contract.” (Nov. 27, 2017 Alphatec Email, Doc. 260-15, at

 2). Attached to the email was an unsigned draft of a Dedicated Sales Representative

 Agreement showing an effective date of December 1, 2017, and a term continuing

 until December 31, 2022. (Id. at 4). Later the same day, Soufleris sent an email to

 Plaintiff “officially inform[ing Plaintiff] of [his] resignation with our partnership.”

 (Nov. 27, 2017 AM Email, Doc. 260-4, at 32; Doc. 260-3 at 82–83). The next day,

 Plaintiff responded by letter, informing Soufleris and AM that “[AM] has no right

 or ability to unilaterally terminate or ‘resign’ under the [2017] Sales Agreement and

 such purported termination or resignation is itself a material breach under the [2017]

 Sales Agreement.” (Nov. 28, 2017 Nuvasive Letter, Doc. 260-1, at 141).

         Three days later, on November 30, 2017, Hawley, Miller, and AM’s “field

 support representative, Mr. Gottstein,” all submitted their “official resignations” to

 AM. (Doc. 260-1 at 72; Miller Resignation Email, Doc. 260-1, at 122; Hawley

 Resignation Email, Doc. 260-1, at 123; Gottstein Resignation Email, Doc. 260-1, at

 124).

         On December 1, 2017, Soufleris “dissolve[d]” AM and created a “new entity,”

 AMS, to “replac[e]” AM. (AMS EIN Email, Doc. 260-1, at 121; Doc. 260-1 at 66–




                                      Page 7 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 8 of 59 PageID 8376




 67). This dissolution of AM included Soufleris instructing Hawley, Miller, and other

 AM employees to notify their contacts of a change in email work address. (Doc. 260-

 3 at 91–92; Dec. 28, 2017 Email, Doc. 260-4, at 114). On the same day, the

 communications between Soufleris and Alphatec, (see, e.g., Alphatec Emails, Doc.

 260-4, at 17–31), culminated in a contract between Alphatec and AMS effective

 December 1, 2017. (Doc. 260-3 at 36; Alphatec Dedicated Sales Representative

 Agreement (“Alphatec Sales Agreement”), Doc. 260-4, at 50–57). The Alphatec

 Sales Agreement provides that—for a term beginning on December 1, 2017, and

 ending on December 31, 2022, with provisions for automatic renewal—AMS is

 “authorized . . . and obligated to” sell Alphatec’s products and that AMS “is

 permitted to use employees and contractors to perform its duties” under the

 agreement. (Doc. 260-4 at 50). Within a week, Hawley and Miller began

 “representing Alphatec’s products.” (Doc. 260-1 at 22; see also Doc. 260-3 at 88–

 89, 96–97, 121; Miller Dep., Doc. 260-20, at 38–39).

       On December 13, 2017, Plaintiff sent a follow-up letter to AM, with a copy

 to Soufleris, “terminat[ing] [AM]’s right to be the exclusive distributor of

 [Plaintiff’s] products.” (Dec. 13, 2017 Nuvasive Letter, Doc. 265-6, at 2). However,

 the letter also makes clear that Plaintiff was “simply terminat[ing AM’s] right to be

 the exclusive sales representative within [the designated] territory” and that this

 termination [did] not affect [AM’s] obligation to sell [Plaintiff]’s products within




                                      Page 8 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 9 of 59 PageID 8377




 [the] sales territory in accordance with the [2017 Sales Agreement]’s terms and

 conditions.” (Id.).

        This lawsuit followed. Plaintiff asserts nine counts in the Second Amended

 Complaint, which is the operative complaint. (See generally Doc. 188). Counts I and

 II are breach of contract claims against AM under Delaware common law;7 Count

 III is a breach of contract claim against AMS under Delaware common law; Count

 IV is a breach of contract claim against Hawley and Miller; 8 Count V is a conversion

 claim against Hawley and AMS;9 Count VI is a Florida Revised Limited Liability

 Company Act claim against Soufleris; Count VII pertains to piercing the corporate

 veil as to Soufleris for the actions of AM and AMS; Count VIII is a Florida

 Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et. seq., claim against

 all Defendants; and Count IX is a tortious interference claim against Soufleris.10, 11

 (Id. at 14–23). Plaintiff moves for summary judgment as to Counts I, III, and IV.12


        7
             Count I requests injunctive relief related to the 2017 Sales Agreement, and Count II
 requests enforcement of an arbitration clause in the 2017 Sales Agreement. (See Doc. 188 at 14–
 16).
          8
            The Second Amended Complaint does not specify what state’s law this claim is brought
 under. (See Doc. 188 at 18–20).
          9
            The Second Amended Complaint does not specify what state’s law this claim is brought
 under. (See Doc. 188 at 20).
          10
              The Second Amended Complaint does not specify what state’s law this claim is brought
 under. (See Doc. 188 at 23).
          11
             Previously, pursuant to a “Dispute Resolution” clause in the 2017 Sales Agreement,
 (Doc. 260-3 at 145–46), the Court ordered Plaintiff and AM to “proceed to arbitration on Count
 II” and stayed “Counts III, to the extent that Plaintiff seeks monetary relief, VI, VII, VIII, and IX
 . . . pending arbitration.” (May 31, 2019 Order, Doc. 178, at 5).
          12
             Plaintiff only references by number Counts I and III in its request for entry of summary
 judgment. (See Doc. 260 at 42). However, Plaintiff also requests summary judgment “against



                                            Page 9 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 10 of 59 PageID 8378




  (See generally Doc. 260). The Movant Defendants move for summary judgment as

  to Counts IV and V.13 (See generally Doc. 257).

                                 II.    SPOLIATION MOTION

         A.     Legal Standard

         “Spoliation is the destruction or significant alteration of evidence, or the

  failure to preserve property for another’s use as evidence in pending or reasonably

  foreseeable litigation.” Graff v. Baja Marine Corp., 310 F. App’x 298, 301 (11th

  Cir. 2009). The Eleventh Circuit has previously applied a multi-factor test to

  determine whether sanctions are appropriate when a party has spoliated evidence.

  ML Healthcare Servs., LLC v. Publix Super Mkts., Inc., 881 F.3d 1293, 1307 (11th

  Cir. 2018) (citing the federal common law standard). “When a party alleges that

  spoliation of evidence has occurred, a court should ask whether sanctions—

  including adverse inferences and the exclusion of evidence—are warranted, based

  on (1) whether the party seeking sanctions was prejudiced and whether any prejudice

  was curable, (2) the practical importance of the evidence, (3) whether the spoliating

  party acted in bad faith, and ([4]) the potential for abuse if sanctions are not

  imposed.” Tien v. Red Coats, Inc., 753 F. App’x 768, 770 (11th Cir. 2018).


  Hawley and Miller for their violations of their 2016 Compliance Agreements,” which is clearly a
  reference to the allegations set forth in Count IV. (See id.; Doc. 188 at 18–20).
          13
             While the Movant Defendants do not specify by number which counts they request
  summary judgment on, “Hawley and Miller request summary judgment in their favor on
  [Plaintiff]’s breach of contract claims[, and] . . . Hawley and AMS request summary judgment in
  their favor on [Plaintiff]’s conversion claim.” (Doc. 257 at 20).



                                          Page 10 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 11 of 59 PageID 8379




        In December 2015, the Federal Rules of Civil Procedure were amended to

  specifically address the spoliation of electronically stored information (“ESI”). ML

  Healthcare, 881 F.3d at 1307 (citing Fed. R. Civ. P. 37(e)). Federal Rule of Civil

  Procedure 37(e) now states:

               If [ESI] that should have been preserved in the anticipation
               or conduct of litigation is lost because a party failed to take
               reasonable steps to preserve it, and it cannot be restored or
               replaced through additional discovery, the court:
                     (1) upon finding prejudice to another party from
                     loss of the information, may order measures no
                     greater than necessary to cure the prejudice; or
                     (2) only upon finding that the party acted with the
                     intent to deprive another party of the information’s
                     use in the litigation may:
                            (A) presume that the lost information was
                            unfavorable to the party;
                            (B) instruct the jury that it may or must
                            presume the information was unfavorable to
                            the party; or

                            (C) dismiss the action or enter a default
                            judgment.
  Fed. R. Civ. P. 37(e); see Williford v. Carnival Corp., No. 17-21992-CIV-

  COOKE/GOODMAN, 2019 U.S. Dist. LEXIS 88808, at *13–17 (S.D. Fla. May 28,

  2019) (citing Fed. R. Civ. P. 37(e) advisory committee’s note to 2015 amendment).

        The Eleventh Circuit has not yet addressed whether the common law multi-

  factor test is still applicable given the amendment to Rule 37(e). ML Healthcare, 881




                                        Page 11 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 12 of 59 PageID 8380




  F.3d at 1308; Tien, 753 F. App’x at 770. However, district courts in the circuit have

  held that “[a]s a practical matter, . . . Rule 37(e) ‘now governs a district court’s power

  to sanction a party for spoliation of electronically stored information.’” Sosa v.

  Carnival Corp., No. 18-20957-CIV, 2018 U.S. Dist. LEXIS 204933, at *26 (S.D.

  Fla. Dec. 4, 2018) (emphasis omitted) (quoting Wooden v. Barringer, No. 3:16-CV-

  446-MCR-GRJ, 2017 U.S. Dist. LEXIS 183170, 2017 WL 5140518, at *3 (N.D. Fla.

  Nov. 6, 2017)); see also id. (“Rule 37(e) ‘forecloses reliance on inherent authority

  to impose sanctions for spoliation.’ (quoting Wooden, 2017 U.S. Dist. LEXIS

  183170, at *4 (emphasis omitted)); Williford, 2019 U.S. Dist. LEXIS 88808, at *13–

  17. Therefore, the Court will apply the Rule 37(e) factors and not the common law

  test.

          B.    Analysis

          AM and Soufleris have been on notice to preserve evidence relevant to this

  litigation since at least November 2017. (Doc. 260-1 at 141–42). And all Defendants

  have been on notice to preserve evidence since at least the filing of the original

  Complaint in this case in December 2017. (Compl., Doc. 1, at 1). Inexplicably,

  despite being on notice of the requirement to preserve evidence relevant to this

  litigation, Defendants—and their counsel—completely failed to do so.

          “Throughout [AM]’s existence,” the company used email addresses for all of

  its employees under the email domain “absolute-med.com.” (AM Dep., Doc. 203-1,




                                        Page 12 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 13 of 59 PageID 8381




  at 18; Soufleris Decl., Doc. 211-1, at 3). On December 15, 2017, Soufleris emailed

  himself a “to do” list containing “shut down/start new” as an item. (Doc. 203-1 at

  17). Two days later, Soufleris purchased a new email domain for AMS, “absolute-

  medical.org.” (Soufleris Dep., Doc. 203-9, at 4–5). Then, on December 28, 2017,

  Soufleris emailed Hawley, Miller, and others, advising them to “[m]ake sure you’ve

  notified your contacts of your change of email [because] I’ll be winding this down

  this week and shutting off after the first of the year,” (Dec. 28, 2017 Email, Doc.

  203-9, at 11), indicating to AM’s employees that AM’s email addresses would no

  longer be functional and that they should inform their contacts about their new AMS

  email addresses, (Doc. 203-9 at 6–7). Sometime shortly thereafter, Soufleris shut

  down the AM email domain, including all email accounts associated with it.14 (Doc.

  215 at 61). On February 1, 2018, well into this litigation, Soufleris received an email

  from Google, the holder of AM’s email domain, stating that the “@absolute-

  med.com” domain would be suspended for all users on March 2, 2018 (Id. at 8).

  Soufleris contends that the email from Google “did not mention permanent loss of

  emails affiliated with the domain,” (Doc. 211-1 at 4), but he did not take any steps

  to check with Google to see if that belief was correct or to otherwise preserve the




         14
           Soufleris testified that “[he] didn’t shut it down” and that “[he] just didn’t renew it.”
  (Doc. 215 at 61). The Court finds no difference between the two—both actions involved the
  conscious decision by Soufleris to no longer maintain the email domain and all of the email
  evidence contained therein.



                                            Page 13 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 14 of 59 PageID 8382




  emails within the domain, (Doc. 215 at 61, 64). Nor did Hawley or Miller take any

  steps to preserve the emails from their AM email accounts after being notified that

  those accounts were being deactivated. (Id. at 35–36, 42; Miller Dep., Doc. 203-10,

  at 29 (stating the Miller “never even thought” about preserving relevant email

  evidence); Hawley Dep., Doc. 203-11, at 3, 16) (stating that Hawley took no steps

  to preserve relevant email evidence because no one instructed him to do so)). On

  November 19, 2019, the Court held a hearing on the Spoliation Motion, (Min. Entry,

  Doc. 214), during which Defendants’ counsel, Mr. Bryan E. Busch, stated that he

  was “to blame” for the loss of the email evidence because he—despite not knowing

  whether the emails would be preserved—instructed Soufleris that it was okay to

  close the email domain. (Doc. 215 at 88). Mr. Busch’s direction to Soufleris is

  particularly concerning to the Court given that a member of the Bar is expected to

  have significantly more legal sophistication than a litigant. 15 Classic Soft Trim, Inc.

  v. Albert, No. 6:18-cv-1237-Orl-78GJK, 2021 U.S. Dist. LEXIS 37008, at *16–17

  (M.D. Fla. Feb. 10, 2021) (discussing a litigant’s sophistication in determining

  whether evidence spoliation was intentional). All of the emails within the closed

  email domain have been irretrievably deleted. (See Doc. 219 at 1–2 (discussing

  attempts to recover the deleted emails); Defs.’ Notice of Compliance, Doc. 220, at


         15
            The Court notes that Mr. Busch has been an attorney and member of the Georgia Bar for
  over twenty years.          Georgia Bar Directory, Mr. Bryan Edward Busch,
  https://www.gabar.org/MemberSearchDetail.cfm?ID=MDA2MDU1.



                                          Page 14 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 15 of 59 PageID 8383




  1–2 (discussing same); Defs.’ Notice of Compliance, Doc. 221, at 1–2 (discussing

  same)).

        Sometime shortly after the June 28, 2018 Preliminary Injunction hearing in

  this case, (see Min. Entry, Doc. 81), Soufleris also deactivated Hawley’s and

  Miller’s new AMS email addresses. (Doc. 203-7 at 1–2; Doc. 203-13 at 3–4). As

  with the AM email addresses, no steps were taken by Defendants or their counsel to

  preserve these emails, (Doc. 215 at 35–36, 42; Doc. 203-10 at 29; Doc. 203-11 at 3,

  16), and the emails for these accounts are also irretrievably lost. (Doc. 203-7 at 1).

  What is particularly troublesome about the timing of this action is that it occurred

  after the Court expressly warned Defendants about their previous untruthful

  statements in this litigation. (Prelim. Inj. Hr’g Tr., Doc. 79, at 118 (discussing

  Defendants’ untruthful answers to discovery requests and complete memory failures

  on cross-examination despite having perfect recall on direct examination)).

        Text messages from Soufleris, Hawley, and Miller’s cell phones have also

  been irretrievably deleted. (See generally Doc. 215). Soufleris maintains that this

  deletion resulted from him activating an automatic deletion function on his cell

  phone that caused text messages to be deleted after thirty days. (Doc. 203-1 at 9–11;

  Doc. 211-1 at 6). Hawley and Miller similarly failed to preserve text messages,

  contending that the text messages were lost either when their phones were replaced

  or when they deleted them to save data space on their phones. (Doc. 209-10 at 25–




                                      Page 15 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 16 of 59 PageID 8384




  26, 31; Doc. 209-11 at 4; Doc. 211-2 at 4–5; Doc. 211-3 at 4–5; Doc. 215 at 15, 39,

  47). However, notably, not all text messages were deleted from Defendants’ cell

  phones. Rather, there is a gap in text messages that occurred between approximately

  June 2017 and December 2017. (See, e.g., Doc. 215 at 15–23). And Defendants

  admit that there certainly would have been text communications during this time

  period. (See id.). Unquestionably, based on the timeline of events leading to this

  litigation, the actions and communications by Defendants during the timeframe of

  the missing text messages are crucial to the issues in this case because AM was

  dissolved and AMS was formed in December 2017.

        Defendants and their counsel all state that the wholesale destruction of

  evidence in this case was not intentional. (Doc. 211-1 at 4, 5; Doc. 215 at 32, 49, 69,

  71, 73–74, 87–89). However, given Defendants’ previous penchant for duplicity on

  the record in this litigation, the Court finds these assertions to lack credibility. In re

  Delta/AirTran Baggage Fee Antitrust Litig., No. 1:09-md-2089-TCB, 2015 U.S.

  Dist. LEXIS 101474, at *46–47 n.13 (N.D. Ga. Aug. 3, 2015) (noting that “on a

  motion for sanctions, unlike one for summary judgment, credibility determinations

  are not reserved for the jury [and that] . . . [w]itness credibility is critical to the

  resolution of a motion for spoliation sanctions, particularly where the alleged

  spoliator’s intent is at issue” (citation and quotations omitted)).




                                        Page 16 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 17 of 59 PageID 8385




        Numerous facts on the record support this conclusion. Soufleris’s explanation

  for not maintaining the AM email domain—despite AM being involved in active

  litigation—is implausible. Soufleris contends that he shut down the AM email

  domain because AM “did not have the necessary funds to continue this service with

  Google.” (Doc. 211-1 at 3). However, around the time the email domain was shut

  down, AMS was freely paying significant debts for AM, (see, e.g., Doc. 260-2 at 5–

  6), and Defendants have not produced any evidence to suggest that maintaining the

  email domain was more than a nominal cost, (Doc. 215 at 74). Nor did Defendants

  ever contact Plaintiff or the Court to advise that AM could not afford to pay the

  nominal cost to preserve vast amounts of relevant evidence in this case. Indeed, as

  early as Summer 2018, Soufleris knew that the emails from the deleted email domain

  could not be recovered. (Doc. 203-1 at 19–21). And yet, around that same time,

  Soufleris deactivated Hawley and Miller’s AMS email accounts. (Doc. 203-7 at 1–

  2; Doc. 203-13 at 3–4). This leads the Court to conclude that Defendants could no

  longer claim ignorance that emails would be irretrievably deleted if accounts were

  deactivated and that Defendants deactivated the additional AMS email accounts

  anyway. Finally, Defendants waited until March 2019 to disclose the loss of these

  emails to Plaintiff, (Doc. 203-7 at 1)—many months after being told by Google that

  the emails could not be recovered and only after the Court’s January 30, 2019 Order

  (Doc. 145) on Plaintiff’s Motions to Compel (Doc. Nos. 117, 118), requiring




                                     Page 17 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 18 of 59 PageID 8386




  Defendants to properly respond to discovery requests. (Doc. 145 at 18–19).

  Similarly, the selected timeframe of deleted text messages makes Defendants’

  various arguments about the deletions being unintentional completely implausible.

  A new phone or auto-delete function would delete all text messages prior to a certain

  date, not just messages within a timeframe crucial to the issues in this litigation. This

  evidence makes clear that Defendants destroyed this evidence with an intent to

  deprive Plaintiff from using the evidence in this case. See Fed. R. Civ. P. 37(e)(2).

         The facts regarding Defendants’ spoliation of vast amounts of evidence in this

  case are clear. Defendants were on notice to preserve evidence relevant to this case.

  Defendants and their counsel not only failed to take reasonable steps to preserve that

  evidence, as required by Rule 37(e)—but intentionally destroyed vast amounts of

  evidence. And most of the spoliated evidence cannot be restored or replaced. Thus,

  the only remaining questions are if and how Plaintiff was prejudiced by this

  spoliation and what remedy is appropriate.

         As to prejudice,16 Plaintiff argues that Defendants’ spoliation of the AM email

  domain, AMS email addresses, and text messages deprives Plaintiff of essentially


         16
             “Subdivision (e)(2) of Rule 37 does not include a requirement that the court find
  prejudice to the party deprived of the information because the required intent finding also supports
  an inference that the opposing party was prejudiced by the loss of information that would have
  favored its position.” Easterwood v. Carnival Corp., No. 19-cv-22932-BLOOM/Louis, 2020 U.S.
  Dist. LEXIS 215534, at *10–12 n.2 (S.D. Fla. Nov. 18, 2020) (quoting Hoover v. NCL (Bah.) Ltd.,
  No. 19-22906-CIV-COOKE/GOODMAN, 2020 U.S. Dist. LEXIS 139513, at *23 (S.D. Fla. Aug.
  5, 2020) (internal quotations omitted)); O’Berry v. Turner, No. 7:15-CV-00064-HL, 2016 U.S.
  Dist. LEXIS 55714, at *12 (M.D. Ga. Apr. 27, 2016). The Court nonetheless briefly addresses the



                                            Page 18 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 19 of 59 PageID 8387




  all communications by AM and many of the communications by the other

  Defendants, “leaving Defendants’ self-serving testimony as the only evidence

  related to this time period.” (Doc. 203 at 18). As evidenced by Defendants’

  demonstrably false statements on the record, Plaintiff is certainly well-positioned to

  argue that it should be allowed to dispute Defendants’ self-serving statements with

  other evidence. But Plaintiff is unable to do this because so much evidence has been

  destroyed by Defendants. Plaintiff has been severely prejudiced because it is left

  unable to disprove Defendants’ self-serving declaratory and testimonial evidence.

         Having found that Defendants intentionally destroyed relevant evidence in

  this case, that they did so with the intent to deprive Plaintiff of the ability to use that

  evidence in this litigation, and that Plaintiff is severely prejudiced by that

  destruction, the Court has three options under Rule 37(e). The Court may “presume

  that the lost information was unfavorable to the party; . . . instruct the jury that it

  may or must presume the information was unfavorable to the party; or . . . dismiss

  the action or enter a default judgment.” Fed. R. Civ. P. 37(e)(2)(A)–(C). Importantly,

  “courts acknowledge that it can often never be proved what was contained in

  destroyed evidence. Typically, only the spoliator knows how much prejudice has

  been caused by the destruction.” Classic Soft Trim, 2021 U.S. Dist. LEXIS 37008,




  issue of prejudice because of the severe prejudice to Plaintiff in light of Defendants’ history of
  untruthfulness in this litigation.



                                            Page 19 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 20 of 59 PageID 8388




  at *15 (quoting Nationwide Life Ins. Co. v. Betzer, No. 5:18-cv-39-Oc-30PRL, 2019

  U.S. Dist. LEXIS 194165, at *31 (M.D. Fla. Oct. 28, 2019)). Undoubtedly, that is

  true here. Only Defendants know for sure when, how, and why the transition from

  AM to AMS occurred. And only Defendants know for certain whether Hawley and

  Miller signed ICAs in 2017. But Defendants destroyed nearly all of the evidence that

  would potentially resolve these issues. Therefore, in the exercise of its discretion,17

  the Court will “presume that the lost information was unfavorable to [Defendants]”

  and, if this case proceeds to a jury trial, will “instruct the jury that it . . . must presume

  the information was unfavorable to [Defendants].” Fed. R. Civ. P. 37(e)(2)(A)–(B)

  (emphasis added).

         Additionally, the Court expresses grave concerns about the statement by Mr.

  Busch during the Spoliation Hearing that he was “to blame” for the destruction of

  the email evidence. (Doc. 215 at 88). “[A]s members of the bar, and officers of the

  court, our primary responsibility is not to the client, but to the legal system. Our

  judicial machinery is dependent upon the full support of all members of the bench

  and bar. Advocacy does not include ‘game playing.’” Pesaplastic, C.A. v. Cincinnati

  Milacron Co., 799 F.2d 1510, 1522–23 (11th Cir. 1986). And advocacy certainly

  does not include instructing a litigant that it is acceptable to destroy evidence.


         17
            The Court considers this sanction to be an exercise of restraint because Rule 37(e) also
  permits the Court to “enter default judgment” for Defendants’ egregious actions. Fed. R. Civ. P.
  37(e)(2)(C).



                                            Page 20 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 21 of 59 PageID 8389




  “Conduct such as that engaged in here must not, can not and will not be tolerated.”

  Id. at 1523. Accordingly, Mr. Busch will be directed to show cause why he should

  not be personally sanctioned for his involvement in the spoliation of evidence

  discussed above.18

                       III.   MOTIONS FOR SUMMARY JUDGMENT

         A.     Legal Standard

         “The court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine “if the evidence is such

  that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it may “affect the

  outcome of the suit under the governing law.” Id. “The standard of review for cross-

  motions for summary judgment does not differ from the standard applied when only

  one party files a motion, but simply requires a determination of whether either of the

  parties deserves judgment as a matter of law on the facts that are not disputed.” Ness

  v. Aetna Life Ins. Co., 257 F. Supp. 3d 1280, 1287 (M.D. Fla. 2017) (citing Am.

  Bankers Ins. Group v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005)).




         18
            The Court notes that it has not foreclosed the option of also sua sponte imposing a
  monetary sanction against Defendants for the spoliation. However, a request for monetary
  sanctions was not included in Plaintiff’s Spoliation Motion.



                                         Page 21 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 22 of 59 PageID 8390




        “The moving party bears the initial burden of showing the court, by reference

  to materials on file, that there are no genuine issues of material fact that should be

  decided at trial.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1313–14 (11th Cir.

  2007). In ruling on a motion for summary judgment, the Court construes the facts

  and all reasonable inferences therefrom in the light most favorable to the nonmoving

  party. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

  However, when faced with a “properly supported motion for summary judgment,”

  the nonmoving party “must come forward with specific factual evidence, presenting

  more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

  Cir. 1997) (citing Anderson, 477 U.S. at 248–49 (1986)); see also LaRoche v.

  Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is clear . . . that

  suspicion, perception, opinion, and belief cannot be used to defeat a motion for

  summary judgment.”).

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

  the evidence and determine the truth of the matter but to determine whether there is

  a genuine issue for trial.” Anderson, 477 U.S. at 249. “[T]he proper inquiry on

  summary judgment is ‘whether the evidence presents a sufficient disagreement to

  require submission to a jury or whether it is so one-sided that one party must prevail

  as a matter of law.’” Stitzel v. N.Y. Life Ins. Co., 361 F. App’x 20, 22 (11th Cir. 2009)

  (quoting Anderson, 477 U.S. at 251–52). Put another way, a motion for summary




                                        Page 22 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 23 of 59 PageID 8391




  judgment should be denied only “[i]f reasonable minds could differ on the inferences

  arising from undisputed [material] facts.” Pioch v. IBEX Eng’g Servs., 825 F.3d

  1264, 1267 (11th Cir. 2016) (quoting Allen, 121 F.3d at 646).

        B.     Analysis

               1.    Movant Defendants’ Untimely Response to Plaintiff’s MSJ

        As a preliminary matter, Plaintiff argues that the Movant Defendants’

  Response to Plaintiff’s MSJ was untimely and should therefore be stricken. (Doc.

  268 at 1 n.1). To understand the gravity of the Movant Defendants’ untimely

  Response, some background is necessary. After a hearing, (Min. Entry, Doc. 251),

  for the reasons discussed on the record, (July 1, 2020 Hr’g Tr., Doc. 253, at 3–4),

  the Court denied as moot motions for summary judgment previously filed by the

  parties and directed each party to file a new motion for summary judgment on or

  before July 27, 2020, (June 10, 2020 Endorsed Order, Doc. 252). All parties timely

  filed their motions for summary judgment—the Movant Defendants on July 20,

  2020, (Doc. 257 at 20), and Plaintiff on July 27, 2020, (Doc. 260 at 43). On July 28,

  2020, Plaintiff filed a Motion for Clarification (Doc. 261), requesting clarification

  as to the response deadline for the motions for summary judgment because the

  Amended Case Management and Scheduling Order set the original summary




                                      Page 23 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 24 of 59 PageID 8392




  judgment response deadline at thirty days, while Local Rule 3.01(b)19 required a

  response within fourteen days. (Id. at 1). The Court granted Plaintiff’s Motion for

  Clarification, permitting Plaintiff to respond to Movant Defendants’ MSJ on or

  before August 19, 2020, but expressly noting that “Defendants’ response deadline

  of fourteen days remains unchanged.”20 (July 28, 2020 Order, Doc. 262, at 2). This

  set the Movant Defendants’ response deadline at August 10, 2020. Despite this

  express instruction from the Court, the Movant Defendants filed their Response on

  August 19, 2020—nine days late. The Movant Defendants offer no explanation for

  the untimeliness of their Response and have not moved the Court to accept the

  Response as timely in spite of Plaintiff’s request to strike the Response. Accordingly,

  the Court will grant Plaintiff’s request and strike the Movant Defendants’ Response

  as untimely. McDuffie v. Broward Cnty., 654 F. App’x 408, 412 (11th Cir. 2016)

  (holding that “the district court did not abuse its discretion in striking [Plaintiff]’s

  response as untimely [because Plaintiff] d[id] not dispute that her response to the . . .

  summary-judgment motion was eleven days late and filed without leave of the court”

  and noting that “[t]he record also shows that [Plaintiff]’s counsel never requested an




         19
             The Court issued new Local Rules effective February 1, 2021, but the previous version
  of the Local Rules was in effect at the time of these filings.
          20
             The Court also highlighted Defendants’ counsel’s apparent avoidance of Plaintiff’s
  counsel’s attempted conferral, as required by Local Rule 3.01(g), and “remind[ed] counsel for
  Defendants of his duty to act with professionalism and to respond promptly to inquiries and
  communications from opposing counsel.” (Doc. 262 at 2).



                                           Page 24 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 25 of 59 PageID 8393




  extension of time before filing the late response . . . [and] did not assert that her late

  filing should be excused due to excusable neglect”).

                 2.      Counts I and III

         Counts I and III21 allege breach of contract claims for breach of the 2017 Sales

  Agreement, against AM and AMS, respectively.

                         a.     Count I—Breach of Contract Claim against AM

         Under Delaware law,22 a breach of contract claim consists of the following

  elements: “1) a contractual obligation; 2) a breach of that obligation by the

  defendant; and 3) a resulting damage to the plaintiff.” Connelly v. State Farm Mut.

  Auto. Ins. Co., 135 A.3d 1271, 1279 n.28 (Del. 2016) (citation omitted). Plaintiff

  argues that AM breached the 2017 Sales Agreement in several ways, most notably

  by refusing to perform under the agreement and by failing to have Soufleris, Hawley,

  and Miller execute ICAs for 2017.

         The term of the 2017 Sales Agreement was “5 years” beginning on January 1,

  2017. (Doc. 260-3 at 131, 141). Thus, the agreement was in force on November 27,

  2017, when Soufleris attempted to “resign,” on behalf of AM, from the agreement.

  (See Doc. 260-4 at 32; Doc. 260-3 at 82–83). This action is a blatant breach of the



         21
             As noted above, the Court previously stayed Count III “to the extent that Plaintiff seeks
  monetary relief.” (Doc. 178 at 5). However, the Court did not stay Count III insofar as Plaintiff
  seeks injunctive relief.
          22
             The 2017 Sales Agreement states that the “[a]greement shall be governed by and
  construed in accordance with the laws of the State of Delaware.” (Doc. 260-3 at 145).



                                            Page 25 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 26 of 59 PageID 8394




  agreement because AM was unequivocally telling Plaintiff that it would no longer

  be performing its obligations under the agreement, (see Doc. 260-1 at 35–36), and

  AM claimed no permissible reason for doing so, (Doc. 260-3 at 141–42 (stating

  express provisions for termination); Doc. 260-1 at 35–36 (stating that AM was not

  aware of any action by Plaintiff or provision of the agreement that allowed for such

  termination by AM)23). Tenneco Auto., Inc. v. El Paso Corp., No. 18810-NC, 2007

  Del. Ch. LEXIS 4, at *29 (Jan. 8, 2007) (“A refusal to perform contractual

  obligations constitutes . . . breach of the agreement.” (citing CitiSteel USA, Inc. v.

  Connell Ltd. P’ship, 758 A.2d 928, 931 (Del. 2000))).

         The 2017 Sales Agreement also required AM to have each of its sales

  representatives “execute[] an agreement . . . to contractually obligate [them] to

  comply with the” restrictive covenants in the agreement, including naming Plaintiff

  “as an intended third party beneficiary with full right to directly enforce provisions”

  of such agreements. (Doc. 260-3 at 137–38). AM readily admits that it failed to




         23
             Soufleris states in his February 2018 declaration that “[Plaintiff] breached the terms of
  the [2017] Sales Agreement by reducing part of [AM]’s exclusive territory and directly hiring key
  sales representatives away from [AM] to promote [Plaintiff]’s products within the new annexed
  territory.” (Soufleris Decl., Doc. 38-1, at 2). However, as with many other statements in this case
  made by Defendants, it is clear that Soufleris’s original statement was untrue based on his own
  deposition testimony and the express language of the Territory Transition Agreement. (See Doc.
  260-1 at 35–36; Doc. 260-3 at 161–62 (expressly providing that “the terms of the [2017] Sales
  Agreement [would] remain in full force and effect”)). Soufleris later testified in his deposition as
  corporate representative of AM that he did not believe that Plaintiff had materially breached its
  agreement with AM in any way. (Doc. 260-1 at 36).




                                            Page 26 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 27 of 59 PageID 8395




  comply with this provision as to Hawley, Miller, and other AM sales representatives

  for 2017. (Doc. 260-1 at 27–34). This failure is a clear breach of the terms of the

  2017 Sales Agreement.24

         As a result of these breaches, Plaintiff was left “incredibly shorthanded” in

  the geographic areas assigned to AM by the 2017 Sales Agreement. (Singer Decl.,

  Doc. 19-1 at 2). To cover its surgeon clients in these areas, Plaintiff had to “require[]

  experienced sales representatives in other territories to travel to [AM]’s territory to

  support [Plaintiff]’s customers.” (Id.). And eventually, Plaintiff lost at least some of

  its surgeon clients because of AM’s breaches of its contractual obligations under the

  2017 Sales Agreement. (Doc. 260-18 at 4; Doc. 260-20 at 28–29). Plaintiff has

  clearly demonstrated that it is entitled to summary judgment as to liability on its

  breach of contract claim against AM for AM’s breaches of the 2017 Sales

  Agreement.

                       b.     Count III

                              (1)    Successor Liability of AMS

         Next, Plaintiff argues that AMS should be held responsible for AM’s breach

  of the 2017 Sales Agreement because “[AMS] is a mere continuation of [AM].”




         24
            Because AM clearly breached the 2017 Sales Agreement by refusing to perform and
  failing to require its sales representatives to execute ICAs, the Court need not address the
  remaining provisions that Plaintiff argues AM breached.



                                          Page 27 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 28 of 59 PageID 8396




  (Doc. 260 at 36). Under Florida law,25 “a predecessor corporation’s liability may be

  imposed on its successor corporation if: (1) the successor assumes the obligations of

  the predecessor; (2) the transaction is a de facto merger; (3) the successor is a mere

  continuation of the predecessor; or (4) the transaction is a fraudulent effort to avoid

  the liabilities of the predecessor.” Centimark Corp. v. A to Z Coatings & Sons, Inc.,

  288 F. App’x 610, 614 (11th Cir. 2008) (citing Bernard v. Kee Mfg. Co., 409 So. 2d

  1047, 1049 (Fla. 1983)). Plaintiff’s argument focuses on the third theory of successor

  liability—mere continuation.26 “The concept of continuation of business arises

  where the successor corporation is merely a continuation or reincarnation of the

  predecessor corporation under a different name.” Id. (citing Amjad Munim, M.D.,

  P.A. v. Azar, 648 So. 2d 145, 154 (Fla. 4th DCA 1994)). “Mere continuation ‘occurs

  when one corporation is absorbed by another, i.e., there is a continuity of the [first]

  corporation evidenced by such things as the same management, personnel, assets,

  location and stockholders.’” Id. (alteration in original) (quoting Amjad Munim, 648




         25
             While the 2017 Sales Agreement itself and the obligations thereunder are considered in
  accordance with Delaware law, the issue of successor liability is not expressly covered by the
  agreement, and AM and AMS are both Florida companies, (Doc. 188 at 3, 4; Doc. 194 at 3);
  therefore, the issue of whether AMS is a successor entity to AM is considered under Florida law.
  Centimark Corp. v. A to Z Coatings & Sons, Inc., 288 F. App’x 610, 614 (11th Cir. 2008) (applying
  Florida law to a successor corporation analysis when the former company was incorporated in
  Georgia and the successor company was incorporated in Florida).
          26
             Plaintiff briefly argues that “there is no indication that Soufleris formed [AMS] for any
  reason other than to avoid [AM]’s contractual obligations.” (Doc. 260 at 38). However, the
  substance of Plaintiff’s entire argument focuses on the mere continuation theory, and Plaintiff does
  not otherwise argue the fraud theory of successor liability.



                                            Page 28 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 29 of 59 PageID 8397




  So. 2d at 154). Ultimately, the “question is whether each entity has run its own race,

  or whether[] there has been a relay-style passing of the baton from one to the other.”

  Id. (alteration in original) (quoting Amjad Munim, 648 So. 2d at 154).

         Plaintiff argues that AMS is a mere continuation of AM because: the two

  companies commingled funds, accounts, and other assets; the two companies are in

  the same industry, have the same office location, and have common ownership; the

  two companies have common personnel and customers; and the two companies use

  the same telephone numbers and email addresses. (Doc. 260 at 38–40). There is no

  doubt that both AM and AMS are exactly the same type of business. (AMS Dep.,

  Doc. 260-2, at 6 (explaining the business purpose of AMS and that AM served

  exactly the same purpose)); Parrot, Inc. v. Nicestuff Distrib. Int’l, Inc., No. 06-

  61231-CIV, 2009 U.S. Dist. LEXIS 141142, at *72–74 (S.D. Fla. June 14, 2009).

  As to ownership and management, Soufleris was the President and sole member of

  AM, (Doc. 260-1 at 4), and was also the President and sole member of AMS from

  the time of its formation in December 2017 until July 2018, 27 (Doc. 260-2 at 4–7).

  Centimark, 288 F. App’x at 616 (“[M]ere continuation is shown by such things as

  the same management . . . .” (quoting Amjad Munim, 648 So. 2d at 154) (internal

  quotations omitted)); Regions Bank v. Kaplan, 805 F. App’x 1004, 1007 (11th Cir.


         27
            In July 2018, AMS added a new member. (Doc. 260-2 at 4). Given that this change
  occurred long after AMS’s formation and well into this litigation, the Court does not find this
  change to be relevant to the successor liability analysis.



                                          Page 29 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 30 of 59 PageID 8398




  2020) (“Mere continuation occurs when the ‘[new] corporation is merely a “new

  hat” for the seller, with the same or similar entity or ownership.’” (quoting Amjad

  Munim, 648 So. 2d at 154)). And the decision to dissolve AM and form AMS was

  made by Soufleris alone. (Doc. 260-2 at 7). AM and AMS also shared several,

  though not all, of the same personnel, including several sales representatives and the

  same office manager, all of whom performed the same functions with each company.

  (Doc. 260-2 at 11–15, 26–27; Edelson Dep., Doc. 260-16, at 5–6); Centimark, 288

  F. App’x at 616 (citing Amjad Munim, 648 So. 2d at 154)). And, most if not all of

  AMS’s surgeon clients were former clients of AM. (Doc. 260-3 at 110–15). Regions

  Bank, 805 F. App’x at 1008 (noting that having the same clients is an indicator of a

  continuation between the former and successive company (citing Serchay v. NTS Ft.

  Lauderdale Off. Joint Venture, 707 So. 2d 958, 960 (Fla. 4th DCA 1998))).

         As to monetary assets, the record reflects that AMS freely utilized the

  monetary assets of AM after AMS’s formation, including most notably linking the

  two companies’ checking accounts, (AMS Checking Account Summary, Doc. 86-

  21, at 1), AMS paying tax debt for AM, (Doc. 260-2 at 5), and AM purchasing office

  furniture to be used by AMS, (Doc. 260-3 at 71–72, 94–95; Furniture Order

  Confirmation, Doc. 260-4 at 118–23; Absolute Ortho Dep., Doc. 260-33, at 5–7).28


         28
            There is also some evidence on the record that AM’s funds may have been used to
  purchase the property at which AMS’s office is located. (Doc. 260-1 at 73–80). However, due to
  the number of businesses involved and the successive transfer of funds that has not been tracked



                                           Page 30 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 31 of 59 PageID 8399




  AM and AMS also share property assets, including the aforementioned office

  furniture and a vehicle purchased by AM that is still in Soulferis’s possession after

  AM’s dissolution. (Doc. 260-1 at 80–83). Centimark, 288 F. App’x at 616

  (discussing continuity of assets as a factor demonstrating successor liability); Amjad

  Munim, 648 So. 2d at 154 (discussing same).

         Finally, as to the telephone numbers and email addresses, there is evidence on

  the record that Soufleris and some of the sales representatives for AMS continued to

  use the same phone numbers and email addresses as they had used with AM for at

  least a few months following the dissolution of AM. (Doc. 260-3 at 103–05, 119).

  However, it is clear that AM terminated its email accounts around February 2018

  and that AMS employees were issued new email addresses. (Id. at 31, 91–92; Doc.

  260-4 at 114; Doc. 215 at 61–62). Mason v. E. Speer & Assocs., 846 So. 2d 529, 532

  (Fla. 4th DCA 2003) (discussing successor liability when the second company used

  the same telephone number and stationery but had no transfer of personnel or assets);

  but see Lab. Corp. v. Prof’l Recovery Network, 813 So. 2d 266, 270 (Fla. 5th DCA




  on the record, the Court cannot conclude that AM’s funds were certainly used to purchase AMS’s
  office location. (See id.); but see Regions Bank, 805 F. App’x at 1008 (noting that “the presence
  of a middleman is . . . not relevant to continuation liability”). Similarly, there is some record
  evidence that AM and AMS may use the same credit card account. (Doc. 260-1 at 103–04).
  However, there is a disputed issue of material fact about the credit card use because Soufleris, on
  behalf of AM, testified that he did not know why AM’s credit card was still being used after its
  dissolution; thus, it is unclear whether the purchases were made by AM or AMS. (Id.).



                                            Page 31 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 32 of 59 PageID 8400




  2002) (discussing that simply using “new letterhead” does not demonstrate that a

  successor company is not a mere continuation of the former company).

        Taken collectively, this undisputed evidence makes clear that Soufleris

  dissolved AM and then formed AMS as a mere continuation of AM. Centimark, 288

  F. App’x at 615 (affirming successor liability when the “wealth of evidence

  establishes that [the former company] and [the successor company] had great

  overlap in their officers, directors, personnel, assets, and stockholders”); Lab. Corp.,

  813 So. 2d at 270 (“While having common attributes does not automatically impose

  liability on a successor corporation, merely repainting the sign on the door and using

  new letterhead certainly gives the appearance that the new corporation is simply a

  continuation of the predecessor corporation.”). Therefore, Plaintiff is entitled to

  summary judgment as to the issue of successor liability of AMS. See Stitzel, 361 F.

  App’x at 22 (noting that summary judgment is appropriate when the evidence “is so

  one-sided that one party must prevail as a matter of law” (quoting Anderson, 477

  U.S. at 251–52)).

                             (2)   Injunctive Relief against AMS

        Plaintiff next argues that “the Court should enforce the [2017] Sales

  Agreement’s one-year non-compete provision against [AMS]” by issuing a

  permanent injunction against AMS. After prevailing on the merits of a claim, to be

  entitled to a permanent injunction a plaintiff must demonstrate “(1) that [the




                                       Page 32 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 33 of 59 PageID 8401




  plaintiff] . . . suffered an irreparable injury; (2) that remedies available at law, such

  as monetary damages, are inadequate to compensate for that injury; (3) that,

  considering the balance of hardships between the plaintiff[s] and defendant[s], a

  remedy in equity is warranted; and (4) that the public interest would not be disserved

  by a permanent injunction.” Broad. Music, Inc. v. Evie’s Tavern Ellenton, Inc., 772

  F.3d 1254, 1261 (11th Cir. 2014) (all but first alteration in original) (quoting eBay

  Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)); see also Jysk Bed’N Linen

  v. Dutta-Roy, 810 F.3d 767, 774 n.16 (11th Cir. 2015). Plaintiff has not argued why

  remedies available at law, such as monetary damages, would be inadequate to

  compensate for its injury. Therefore, Plaintiff’s MSJ as to permanent injunctive

  relief will be denied.

               3.     Count IV

        Count IV of the Second Amended Complaint asserts breach of contract claims

  against Hawley and Miller for violation of their 2013 ICAs. (Doc. 188 at 18–20).

  However, Plaintiff’s argument for summary judgment on this count is that Hawley

  and Miller violated the restrictive covenants in their 2016 ICAs, not their 2013 ICAs.

  And Hawley and Miller move for summary judgment on this Count as to the 2013

  ICAs, the 2016 ICAs, and the 2017 ICAs. A brief discussion of the events that led

  to this procedural posture is necessary to understand why each side moves for

  summary judgment on this Count on the basis of ICAs from different years.




                                        Page 33 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 34 of 59 PageID 8402




        During discovery in this case, when Plaintiff asked AM to identify its

  employees and independent contractors and whether those individuals were subject

  to a non-competition agreement, AM responded that “several individuals objected

  to signing non-compete agreements and other non-compete agreements were never

  finalized by the parties.” (AM’s Resp. to Pl.’s First Set of Interrogs., Doc. 260-6, at

  6–7). And in response to Plaintiff’s request for “all of [AM’s] contracts or other

  agreements with,” among others, Hawley and Miller, AM stated that it “ha[d] no

  documents responsive to this request.” (AM’s Resp. to Pl.’s First Set of Reqs. for

  Produc. of Docs., Doc. 260-5, at 6). Hawley provided similar responses to discovery

  requests, stating that he “did not sign a non-compete agreement with Plaintiff or with

  [AM],” (Hawley’s Resps. to Pl.’s First Set of Interrogs., Doc. 260-7, at 9), and that

  he “is not subject to a noncompete agreement with [AM] or [Plaintiff],” (Hawley’s

  Resps. to Pl.’s First Set of Req. for Produc. of Docs., Doc. 260-8, at 6). After Plaintiff

  discovered that the 2013 ICAs did in fact exist, (Tyree Decl., Doc. 60-7, at 1–2, 28–

  44), AM and Hawley amended their discovery responses, (Emmanuel Email, Doc.

  260-9, at 1), and produced the 2013, 2014, 2015, and 2016 ICAs, (see AM’s Am.

  Resps. to Pl.’s First Set of Reqs. for Produc. of Docs., Doc. 123-7, at 5–6; Hawley

  Am. Resps. to Pl.’s First Set of Interrogs., Doc. 122-7, at 8). As discovery

  progressed, Defendants’ failure to produce documents worsened, resulting in

  Plaintiff’s Spoliation Motion, as discussed above.




                                        Page 34 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 35 of 59 PageID 8403




        Following these discovery issues, Plaintiff moved the Court for leave to file a

  Third Amended Complaint. (See generally Pl.’s Mot. for Leave to File Third Am.

  Compl., Doc. 238). In the Court’s Order denying Plaintiff’s request for leave to

  amend, the Court found that amendment of the complaint to reference additional

  years of the ICAs was unnecessary because “[c]ertainly, Defendants will be in no

  position to claim surprise or undue prejudice. They know the issue[s] . . . in the case

  and on this subject they know as much, if not more, than [Plaintiff].” (May 4, 2020

  Order, Doc. 243, at 4). The Court’s previous ruling is consistent with the purpose of

  a complaint, which is “to ‘give the defendant fair notice of what the . . . claim is and

  the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Count IV, as pleaded in

  the Second Amended Complaint, adequately put Hawley and Miller on notice that

  Plaintiff was alleging a breach of the restrictive covenants in the ICAs. Therefore, it

  is appropriate for the Court to consider summary judgment on this Count based on

  any of the ICAs.

                      a.     2013 ICAs

        Hawley and Miller move for summary judgment as to the 2013 ICAs, arguing

  that Plaintiff lacks standing to enforce these agreements because it is not a party to

  the agreements. Plaintiff argues that it is an intended third-party beneficiary of the

  2013 ICAS and therefore is entitled to enforce the provisions therein. Under Florida




                                       Page 35 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 36 of 59 PageID 8404




  law, 29 “[a] party has a cause of action as a third-party beneficiary to a contract if the

  contracting parties express an intent primarily and directly to benefit that third

  party.” Munnings v. FedEx Ground Package Sys., No. 6:07-cv-282-Orl-19KRS,

  2008 U.S. Dist. LEXIS 31069, at *11 (M.D. Fla. Apr. 11, 2008) (quoting Vencor

  Hosps. v. Blue Cross Blue Shield of R.I., 169 F.3d 677, 680 (11th Cir. 1999));

  Bochese v. Town of Ponce Inlet, 405 F.3d 964, 982 (11th Cir. 2005) (“Under Florida

  law, a third party is an intended beneficiary of a contract between two other parties

  only if a direct and primary object of the contracting parties was to confer a benefit

  on the third party.”). “If the contracting parties had no such purpose in mind, any

  benefit from the contract reaped by the third party is merely ‘incidental,’ and the

  third party has no legally enforceable right in the subject matter of the contract.”

  Bochese, 405 F.3d at 982 (collecting cases).

         The 2013 ICAs do not contain an express third-party beneficiary provision

  like the one in the 2016 ICAs. (See generally Doc. Nos. 265-8, 265-9; compare Doc.

  260-10 at 15; Doc. 260-11 at 15). Ordinarily, the fact that a contract does not contain

  an express third-party beneficiary clause does not end the inquiry. FDIC v. Pearl,

  No. 8:12-cv-1813-T-30TBM, 2013 U.S. Dist. LEXIS 50347, at *7 (M.D. Fla. Apr.



         29
              “The question of whether, for standing purposes, a non-party to a contract has a legally
  enforceable right therein is a matter of state law.” Bochese v. Town of Ponce Inlet, 405 F.3d 964,
  981 (11th Cir. 2005) (citing Miree v. DeKalb Cnty., 433 U.S. 25, 29–33 (1977)). The 2013 ICAs
  state that they are “governed by and construed in accordance with the laws of the State of Florida.”
  (Doc. 265-8 at 12; Doc. 265-9 at 12).



                                            Page 36 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 37 of 59 PageID 8405




  8, 2013) (“Florida law looks to the ‘nature or terms of a contract’ to find the parties’

  clear or manifest intent that it ‘be for the benefit of a third party.’” (quoting Jenne v.

  Church & Tower, Inc., 814 So. 2d 522, 524 (Fla. 4th DCA 2002))). However, as

  applicable specifically to restrictive covenants, a Florida statute provides that “[t]he

  court shall not refuse enforcement of a restrictive covenant on the ground that the

  person seeking enforcement is a third-party beneficiary of such contract . . . ,

  provided . . . the restrictive covenant expressly identified the person as a third-party

  beneficiary of the contract and expressly stated that the restrictive covenant was

  intended for the benefit of such person.” Fla. Stat. § 542.335(1)(f). Florida appellate

  courts have interpreted this to mean that a third party cannot enforce restrictive

  covenants without such an express provision.30 Cellco P’ship v. Kimbler, 68 So. 3d

  914, 917–18 (Fla. 2d DCA 2011); Tusa v. Roffe, 791 So. 2d 512, 514 (Fla. 4th DCA

  2001). The restrictive covenants in the 2013 ICAs do not expressly state that they

  are for the benefit of Plaintiff, as required by the statute. (Doc. 265-8 at 11 (stating

  that the restrictive covenants are for the “protection and benefit” of AM but not

  mentioning Plaintiff by name or identity); Doc. 265-9 at 11 (stating same)).




         30
            Absent clear direction from the Florida Supreme Court on an issue, this Court is “bound
  to follow” decisions of the state’s intermediate appellate courts unless there is some persuasive
  indication that the Florida Supreme Court would decide the issue differently. Nunez v. Geico Gen.
  Ins. Co., 685 F.3d 1205, 1210 (11th Cir. 2012) (quoting McMahon v. Toto, 311 F.3d 1077, 1080
  (11th Cir. 2002)).



                                           Page 37 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 38 of 59 PageID 8406




  Therefore, the restrictive covenants in the 2013 ICAs cannot be enforced by Plaintiff,

  and the Court will grant summary judgment to Hawley and Miller on this issue. 31

                         b.     2016 ICAs

         Plaintiff moves for summary judgment on Count IV for breach of contract as

  to both Hawley and Miller, requesting that “the Court . . . extend the expiration of

  the [r]estrictive [c]ovenants [in the 2016 ICAs], enjoin [Hawley and Miller] from

  competing with [Plaintiff] in [Hawley and Miller’s] former . . . sales territories for

  one month, award [Plaintiff] appropriate damages, and disgorge any profits earned

  during those periods.” (Doc. 260 at 33).

                                (1)     Enforceability of the Restrictive Covenants

         Under Florida law,32 because the contracts at issue contain restrictive

  covenants, Plaintiff must first demonstrate that those restrictive covenants are


         31
            Alternatively, Hawley and Miller argue that they are entitled to summary judgment as to
  the 2013 ICAs because these agreements were terminated when Hawley and Miller signed the
  2014 and subsequent ICAs. Specifically, the 2014 ICAs contain a provision that “[t]his Agreement
  supersedes all prior and contemporaneous representations, promises, agreements and
  understandings between the parties.” (Doc. 265-10 at 12; Doc. 265-11 at 12 (emphasis added)).
  The Court mentions this argument only for its irony because it contradicts Hawley and Miller’s
  own argument regarding the subsequent ICAs, as addressed below, that they are not bound by the
  2014 through 2016 ICAs because they were executed on behalf of their corporate entities and are
  not binding on Hawley and Miller individually. The 2013 ICAs are signed by Hawley and Miller
  “Individually and on behalf of Independent Contractor” and expressly state that “the individual
  signatory confirms that he is also individually bound by all of [the 2013 ICAs’] terms and
  conditions.” (Doc. 265-8 at 13, 17; Doc. 265-9 at 13, 17). Thus, in order for the 2014 or subsequent
  ICAs to function to terminate the 2013 ICAs, Hawley and Miller would have to be parties to the
  subsequent agreements in their individual capacity. Yet Hawley and Miller vigorously argue that
  only their corporate entities are bound by the subsequent agreements.
         32
            The 2016 ICAs state that Florida law governs the agreements. (Doc. 260-10 at 13; Doc.
  260-11 at 13).



                                            Page 38 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 39 of 59 PageID 8407




  enforceable. Section 542.335, Florida Statutes, “dictates whether the Court may

  enforce a restrictive covenant.” Pirtek USA, LLC v. Wilcox, No. 6:06-cv-566-Orl-

  31KRS, 2006 WL 1722346, at *2 (M.D. Fla. June 21, 2006). Under section

  542.335(1)(a), Florida Statutes, “[a] court shall not enforce a restrictive covenant

  unless it is set forth in a writing signed by the person against whom enforcement is

  sought.” Additionally, “[t]he person seeking enforcement of [the] restrictive

  covenant shall plead and prove the existence of one or more legitimate business

  interests justifying the restrictive covenant.” Proudfoot Consulting Co. v. Gordon,

  576 F.3d 1223, 1231 (11th Cir. 2009) (quoting Fla. Stat. § 542.335(1)(b)). The

  statute contains a non-exhaustive list of “legitimate business interests,” which

  include “[t]rade secrets,” “[v]aluable confidential business or professional

  information,” “[s]ubstantial relationships with specific prospective or existing

  customers,” and “[c]ustomer, patient, or client goodwill.” Fla. Stat. § 542.335(1)(b).

  Finally, “to be enforceable, restrictive covenants must be reasonable with regard to

  time, area and line of business.” Proudfoot, 576 F.3d at 1231 (citing Fla. Stat.

  § 542.335(1)); see also Fla. Stat. § 542.335(1)(c) (requiring a plaintiff to “plead and

  prove that the contractually specified restraint is reasonably necessary to protect the

  legitimate business interest or interests justifying the restriction”).

        Once the party seeking to enforce the restrictive covenant demonstrates “that

  the contractually specified restraint is ‘reasonably necessary to protect the legitimate




                                        Page 39 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 40 of 59 PageID 8408




  business interest[s] . . . justifying the restriction,’ the burden of proof shifts to [the

  party challenging enforcement of the covenant] to show that the ‘contractually

  specified restraint is overbroad, overlong, or otherwise not reasonably necessary to

  protect the established legitimate business interest[s].’” Proudfoot, 576 F.3d at 1231

  (all but third alteration in original) (quoting Fla. Stat. § 542.335(1)(c)). Furthermore,

  if the court finds that the challenging party has met its burden, “the court is required

  to ‘modify the [contractually specified] restraint and grant only the relief reasonably

  necessary to protect such interest or interests.’” Id. (quoting Fla. Stat. §

  542.335(1)(c)). Finally, “[i]n determining the enforceability of a restrictive

  covenant, a court . . . [s]hall not consider any individualized economic or other

  hardship that might be caused to the person against whom enforcement is sought.”

  Fla. Stat. § 542.335(1)(g)(1).

        The Court first addresses whether the 2016 ICAs are in writing and signed by

  the parties against whom enforcement is sought. Fla. Stat. § 542.335(1)(a). The

  “Salesperson[s]” in the introductory paragraph of the ICAs are named as “Hawley

  Med, LLC,” (Doc. 260-10 at 2 (emphasis omitted)), and “Miller Time Medical,

  Inc.,” (Doc. 260-11 at 2 (emphasis omitted)). The introductory paragraph also

  includes a blank line for the “principal owner,” also referred to as the “Principal.”

  (Doc. 260-10 at 2; Doc. 260-11 at 2). At the end of the ICAs, Hawley and Miller

  signed with the title “Sales Representative.” (Doc. 260-10 at 20; Doc. 260-11 at 20).




                                        Page 40 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 41 of 59 PageID 8409




  Finally, the 2016 ICAs contain the following provision concerning individual

  liability:

               If Salesperson is not an individual but is an entity such as
               a corporation or limited-liability company, Salesperson
               shall cause its principal in the introductory paragraph of
               this Agreement to provide all services on behalf of
               Salesperson; and all duties, responsibilities and
               obligations of Salesperson shall apply with equal force to
               such person designated the same as if such person were, in
               fact, the Salesperson and the Salesperson and such
               principal shall be jointly and severally liable therefor.
               Whenever the term “Salesperson” is used in this
               Agreement, it shall mean both the Salesperson and the
               Principal collectively, jointly and severally.

  (Doc. 260-10 at 5–6; Doc. 260-11 at 5–6 (emphasis in original)).

         Based on the corporate entities being named and the line for the Principal

  being blank, Hawley and Miller argue that “as individuals . . . they are not parties to

  the [ICAs].” (Doc. 257 at 13). More specifically, Hawley and Miller argue that

  “[w]hile [they] signed the 2016 ICAs, they did so as the authorized representatives

  of each corporate entity and did not intend or agree to be individually bound.” (Id.

  at 14). However, the only record evidence that Hawley and Miller cite for this

  proposition regarding their intent is the 2016 ICAs themselves, (id. (citing copies of

  the 2016 ICAs)), which do not speak to Hawley and Miller’s intent regarding

  whether they signed individually or on behalf of their corporate entities. Hawley and

  Miller have not met their summary judgment because the ICAs on their face do not

  conclusively show whether the agreements bind only Hawley and Miller’s


                                       Page 41 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 42 of 59 PageID 8410




  companies or also each of them individually, and Hawley and Miller cite no other

  evidence.

         Plaintiff argues the contrary—that Hawley and Miller are bound individually

  by the 2016 ICAs.33 First, Plaintiff cites to pleadings in this and other litigation.

  However, Plaintiff has not cited to any legal authority explaining why those

  pleadings can be considered for the truth of the matters asserted therein. See United

  States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (holding that “[i]t is recognized

  that a court may take judicial notice of a document filed in another court . . . to

  establish the fact of such litigation and related filings” but “not for the truth of the

  matters asserted in the other litigation” (internal quotation marks omitted)). And

  even if Hawley’s and Miller’s allegations in their pleading in the instant case may

  be considered, the statements therein do not conclusively establish that Hawley and

  Miller are bound individually by the 2016 ICAs. Next, Plaintiff relies on its

  interpretation of the provisions in the 2016 ICAs themselves, but as discussed above,

  the face of those agreements is ambiguous as to whether Hawley and Miller were

  signing individually or on behalf of their corporate entities.




         33
            Alternatively, in a footnote, Plaintiff argues that if Hawley and Miller are not bound
  individually by the 2016 ICAs, then they are still bound individually by the 2013 ICAs, which
  named them individually. (Doc. 265 at 18 n.3). However, Plaintiff has not moved for summary
  judgment on the basis of the 2013 ICAs.



                                           Page 42 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 43 of 59 PageID 8411




         Alternatively, Plaintiff argues that, as a matter of law, the Court should

  construe the 2016 ICAs and determine whether Hawley and Miller are bound

  individually. While “[o]rdinarily the interpretation of a written contract is a matter

  of law to be determined by the court,” DEC Elec., Inc. v. Raphael Constr. Corp.,

  558 So. 2d 427, 428 (Fla. 1990), “[w]here the wording of an agreement is

  ambiguous, its interpretation involves question[s] of fact, precluding summary

  disposition,” PartyLite Gifts, Inc. v. MacMillan, 895 F. Supp. 2d 1213, 1235 (M.D.

  Fla. 2012) (quoting Smith v. Shelton, 970 So. 2d 450, 451 (Fla. 4th DCA 2007)). See

  also id. (citing Hoffman v. Terry, 397 So. 2d 1184, 1184 (Fla. 3d DCA 1981); Hurt

  v. Leatherby Ins. Co., 380 So. 2d 432, 433–34 (Fla. 1980)). Here, the 2016 ICAs are

  ambiguous as to whether Hawley and Miller were signing on their individual behalf

  or as representatives of their corporate entities. The evidence currently in the record

  does not resolve this issue. Thus, given the issue of disputed material fact, Plaintiff’s

  request for summary judgment on this Count will be denied.34




         34
              Plaintiff also argues that the Court must find that the 2016 ICAs impose individual
  liability on Hawley and Miller because of the Court’s Order on Plaintiff’s Motion for Preliminary
  Injunction (Doc. 150). However, the Court’s previous Order did not expressly address this issue,
  (see id.), and, even if it did, the legal standard and evidence available at the two stages of the case
  vary significantly. Turner v. Allstate Ins. Co., No. 2:13-cv-685-ECM (WO), 2020 U.S. Dist.
  LEXIS 180499, at *45–46 (M.D. Ala. Sept. 30, 2020) (“The Court notes that the determinations a
  court makes on a motion for preliminary injunction are not evidence to be used to preclude a
  different ruling on summary judgment. The standards for ruling on a motion for preliminary
  injunction differ from those on a motion for summary judgment.” (citing Univ. of Tex. v.
  Camenisch, 451 U.S. 390, 396 (1981))).



                                              Page 43 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 44 of 59 PageID 8412




        While neither side has satisfied its burden to be entitled to full summary

  judgment on this Count, on consideration of a motion for summary judgment “[i]f

  the court does not grant all the relief requested . . . it may enter an order stating any

  material fact . . . that is not genuinely in dispute and treating the fact as established

  in the case.” Fed. R. Civ. P. 56(g). The purpose of this rule is to allow a court to

  “salvage some of the judicial effort involved in the denial of a motion for summary

  judgment and to streamline the litigation process by narrowing the triable issues.”

  United States v. Khan, No. 3:17-cv-965-J-PDB, 2019 U.S. Dist. LEXIS 27270, at

  *43 (M.D. Fla. Feb. 21, 2019) (citation omitted) (discussing the purposes of Rule

  56(g)). Whether to enter an order pursuant to Rule 56(g) is discretionary. Id. The

  Court will take this opportunity under Rule 56(g) to salvage some of the judicial

  effort involved in ruling on the parties’ Motions and therefore will consider the

  remaining factors as to the enforceability of the restrictive covenants and the alleged

  breaches thereof committed by Hawley and Miller.

        Next, Plaintiff must demonstrate that the restrictive covenants in the 2016

  ICAs protect “one or more legitimate business interests.” Fla. Stat. § 542.335(1)(b).

  Plaintiff argues that the restrictive covenants were intended to protect several of the

  legitimate business interests specifically enumerated in the statute, including trade

  secrets, valuable confidential business or professional information that otherwise

  does not qualify as trade secrets, substantial relationships with specific prospective




                                        Page 44 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 45 of 59 PageID 8413




  or existing customers, and extraordinary or specialized training. The ICAs

  specifically define the information to be protected, including but not limited to trade

  secrets, contracts, and customer lists. (Doc. 260-10 at 7–8; Doc. 260-11 at 7–8).

  Plaintiff argues that, among others things, Hawley and Miller possessed confidential

  information, specialized training, and “relationships . . . with . . . surgeon customers,”

  (Doc. 260 at 30), all of which Plaintiff contends qualify under the statute as

  legitimate business interests.

        As to specialized training, both Hawley and Miller received eXtreme Lateral

  Interbody Fusion (“XLIF”) training from Plaintiff. (Doc. 260-1 at 7). “To be

  protected, training must go beyond that typically offered in any given industry.”

  Props. of the Vills. v. Kranz, No. 5:19-cv-647-Oc-30PRL, 2020 U.S. Dist. LEXIS

  186795, at *24 (M.D. Fla. Aug. 14, 2020) (citing IDMWORKS, LLC v. Pophaly, 192

  F. Supp. 3d 1335, 1342 (S.D. Fla. 2016)). Plaintiff’s XLIF training, which is

  described as “innovative” and “market-leading,” provides sales representatives

  “superior knowledge and clinical skills” and “a competitive edge in the

  marketplace.” (Marzano Decl. Doc. 260-32 at 1–2). This rises above the level of

  ordinary industry training and qualifies as a protectable legitimate business interest.

        Additionally, Plaintiff argues that Hawley and Miller developed important

  relationships with Plaintiff’s surgeon customers, which is a protectable interest

  under the statute. “As with many sales positions, regardless of the industry, forming




                                        Page 45 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 46 of 59 PageID 8414




  relationships with prospective and existing customers is invaluable and often vital

  for success.” Allied Universal Corp. v. Given, 223 So. 3d 1040, 1043 (Fla. 3d DCA

  2017) (quoting Reliance Wholesale, Inc. v. Godfrey, 51 So. 3d 561, 565 (Fla. 3d

  DCA 2010)). Hawley’s and Miller’s relationships with their customers—developed

  through their work with AM and on behalf of Plaintiff—are clear throughout the

  record. (See, e.g., Hawley Dep., Doc. 260-18, at 27, 36, 40, 42 (documenting

  Hawley’s business relationships); Doc. 260-20 at 28, 35–36 (documenting Miller’s

  business relationships)). Miller even went so far as to state that keeping “the

  competition” away from his surgeon customers was “priceless.” (Doc. 260-20 at 35–

  36). These “priceless” relationships are just the type of legitimate business interests

  that the statute is designed to protect. See Vital Pharms., Inc. v. Alfieri, No. 20-cv-

  61307-SINGHAL, 2020 U.S. Dist. LEXIS 211992, at *20–21 (S.D. Fla. Oct. 7,

  2020) (“Florida case law reveals that a substantial relationship . . . exist[s] where

  there is active, on-going business being conducted; exclusivity; a customer who

  cannot be easily identified by other competitors in the industry; and an expectation

  of continued business.” (quoting IDMWORKS, 192 F. Supp. 3d at 1340–41)).

        Under section 542.335(1)(b), Florida Statutes, a plaintiff “[i]s only required

  to establish one legitimate business interest to justify the non-compete covenant.”

  Proudfoot, 576 F.3d at 1233 (emphasis added). Here, Plaintiff has sufficiently

  demonstrated that the restrictive covenants in the 2016 ICAs protect one or more of




                                       Page 46 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 47 of 59 PageID 8415




  Plaintiff’s legitimate business interests, so the Court will grant summary judgment

  to Plaintiff as to this issue.35

         Finally, “[a] person seeking enforcement of a restrictive covenant also shall

  plead and prove that the contractually specified restraint is reasonably necessary to

  protect the legitimate business interest or interests justifying the restriction.” Fla.

  Stat. § 542.335(1)(c). “Restrictive covenants must be ‘reasonable in time, area, and

  line of business’ in order to be enforceable.” Int’l Hair & Beauty Sys., LLC v. Simply

  Organic, Inc., No. 8:11-cv-1883-30AEP, 2011 U.S. Dist. LEXIS 127336, at *19

  (M.D. Fla. Sept. 26, 2011) (quoting Fla. Stat. § 542.335(1)). “A court shall construe

  a restrictive covenant in favor of providing reasonable protection to all legitimate

  business interests established by the person seeking enforcement.” Fla. Stat.

  § 542.335(a)(h). For a former salesperson, “a court shall presume reasonable in time

  any restraint 6 months or less in duration and shall presume unreasonable in time

  any restraint more than 2 years in duration.” Int’l Hair, 2011 U.S. Dist. LEXIS

  127336, at *19 (quoting Fla. Stat. § 542.335(1)(d)(1)).

         The restrictive covenants in the 2016 ICA are not overly broad in scope,

  restricting Hawley and Miller only from selling products that directly compete with




         35
             Because Plaintiff has clearly demonstrated more than one protectable legitimate business
  interest, the Court does not address the remainder of the claimed protectable interests, such as
  Hawley’s work on “confidential” “pipeline products,” (Doc. 260-18 at 5), and Miller’s knowledge
  of Plaintiff’s product pricing, (Doc. 260-20 at 72–74).



                                            Page 47 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 48 of 59 PageID 8416




  Plaintiff’s products in the specified territory or from soliciting Plaintiff’s current or

  prospective customers or affiliates. (Doc. 260-10 at 9; Doc. 260-11 at 10). And the

  restrictive covenants do not entirely prohibit Hawley and Miller from working in

  their industry of choice. Proudfoot, 576 F.3d at 1235 n.12; Envtl. Servs. v. Carter, 9

  So. 3d 1258, 1264 (Fla. 5th DCA 2009) (“This is not an instance where the covenant

  is being used as a tool simply to eliminate all competition.”). The restrictions are

  also tailored to the territory area in which Hawley and Miller worked for Plaintiff,

  which for Hawley is limited to only Orange County, Florida, (Doc. 260-10 at 3, 17),

  and for Miller is limited to six counties in Central Florida, (Doc. 260-11 at 3, 17).36

  This geographic restriction is reasonable. Xerographics, Inc. v. Thomas, 537 So. 2d

  140, 143 (Fla. 2d DCA 1988) (finding a geographic restriction of five counties in

  Florida to be reasonable on its face). And a temporal restriction for a salesperson

  lasting one year, such as the one here, is regularly found to be reasonable by Florida

  courts. Pitney Bowes, Inc. v. Acevedo, No. 08-21808-CIV-JORDAN, 2008 U.S. Dist.

  LEXIS 61194, at *9 (S.D. Fla. July 28, 2008) (“A one-year restriction preventing a

  former sales executive from competing with his former employer within fifty miles

  from where he worked and from soliciting clients he serviced (or oversaw) in his last




         36
              The non-competition provision also applies to “any other locale in which [the]
  Salesperson conducted business activities on behalf of [AM].” (Doc. 260-10 at 9; Doc. 260-11 at
  9). However, there is no evidence on the summary judgment record that Hawley’s or Miller’s
  activities for AM or Plaintiff extended beyond their designated territories.



                                          Page 48 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 49 of 59 PageID 8417




  year of employment is likely to be found reasonable.”); Xerographics, 537 So. 2d at

  143 (“The one-year restriction was not overly burdensome.”); AutoNation, Inc. v.

  Peters, No. 16-60010-CIV-COHN/SELTZER, 2016 U.S. Dist. LEXIS 57373, at

  *13–14 (S.D. Fla. Apr. 29, 2016) (“A one-year period is long enough to reasonably

  protect [the employer]’s interests, but short enough not to unduly burden [the

  employee]’s ability to work in his chosen profession wherever he wishes.”). The

  Court is satisfied that the restrictive covenants here are appropriate in scope,

  geographic area, and duration and reasonably necessary to protect Plaintiff’s

  legitimate business interests.

        Next, the burden of proof shifts to Defendants to show that the restrictive

  covenants are not “overbroad, overlong, or otherwise not reasonably necessary to

  protect the established legitimate business interest[s].” Proudfoot, 576 F.3d at 1231

  (alteration in original) (quoting Fla. Stat. § 542.335(1)(c)). Hawley and Miller have

  not made any arguments regarding the scope of the restrictive covenants in Movant

  Defendants’ MSJ, and as noted above, the Court will strike Defendants’ Response

  to Plaintiff’s MSJ. Therefore, Hawley and Miller have not met their burden as to this

  issue. See Gailes v. Marengo Cnty. Sheriff’s Dep’t, 916 F. Supp. 2d 1238, 1244 n.12

  (S.D. Ala. 2013) (“A [party] that fails to address a claim challenged by [the movant]

  does so at its peril, both because the Court may not detect defects in the [movant]’s

  position . . . and because . . . the Court will not on its own raise arguments to counter




                                        Page 49 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 50 of 59 PageID 8418




  the [movant]’s case.”). Therefore, the Court will grant summary judgment to

  Plaintiff as to the issue of demonstrating that the restrictive covenants are reasonably

  necessary to justify protection of one or more legitimate business interests.

                               (2)    Breach of the Restrictive Covenants

         Under Florida law,37 to prevail on a breach of contract claim, Plaintiff must

  establish the following elements: (1) a valid contract, (2) a material breach, (3)

  causation, and (4) damages. Handi-Van, Inc. v. Broward Cnty., 116 So. 3d 530, 541

  (Fla. 4th DCA 2013); Abbott Labs., Inc. v. Gen. Elec. Cap., 765 So. 2d 737, 740

  (Fla. 5th DCA 2000). As discussed above, the 2016 ICAs are valid and enforceable

  contracts, except that there is currently an issue of disputed material fact as to

  whether the ICAs can be enforced against Hawley and Miller individually or only

  against their corporate entities. For the purposes of judicial efficiency, in accordance

  with Federal Rule of Civil Procedure 56(g) the Court will consider the remaining

  elements of the breach of contract claim.

         The restrictive covenants in the 2016 ICAs are enforceable during the term of

  the ICAs—January 1, 2016 through December 31, 2016—“and for a twelve (12)

  month period following the [t]erm.” (Doc. 260-10 at 9; Doc. 260-11 at 9). Therefore,

  the restrictions are enforceable until December 31, 2017. Both Hawley and Miller



         37
            The 2016 ICAs state that Florida law governs the agreements. (Doc. 260-10 at 13; Doc.
  260-11 at 13).



                                          Page 50 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 51 of 59 PageID 8419




  readily admit that they were working for Alphatec in December 2017, selling

  Alphatec products to the same surgeons in the same territory as when employed by

  Plaintiff and thus directly competing with Plaintiff’s products. (Doc. 260-18 at 4, 8,

  15–17, 46–49; Doc. 260-20 at 11, 23–26, 28–29, 31–32). This is a clear violation of

  the restrictive covenants in the 2016 ICAs. (See Doc. 260-10 at 9; Doc. 260-11 at 9).

  And these violations caused damage to Plaintiff because Hawley and Miller

  converted at least some of Plaintiff’s surgeon clients over to using Alphatec

  products. (Doc. 260-18 at 4; Doc. 260-20 at 28–29). Thus, if the restrictive covenants

  are enforceable upon Hawley and Miller individually—which, as discussed above,

  the Court cannot yet determine—it is clear that Hawley and Miller breached those

  restrictions and caused damage to Plaintiff.

                            (3)    Remedies for Breach

        Next, Plaintiff argues that the Court should toll the restrictive covenants and

  enjoin Hawley and Miller from competing against Plaintiff for one month—the

  period of time for which Hawley and Miller were allegedly in breach prior to

  expiration of the restrictions at the end of December 2017. Additionally, Plaintiff

  argues that the Court should award to Plaintiff “appropriate damages” and “disgorge

  any profits” earned by Hawley and Miller. (Doc. 260 at 33). Because there currently

  exists a disputed issue of material fact regarding whether the restrictive covenants

  can be enforced against Hawley and Miller individually, the Court does not find it




                                      Page 51 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 52 of 59 PageID 8420




  appropriate to yet determine what, if any, remedy for the alleged breach is

  appropriate. Thus, Plaintiff’s request for summary judgment on this issue will be

  denied.

                        c.      2017 ICAs

         Finally, as to Count IV, Hawley and Miller move for summary judgment as

  to the 2017 ICAs, arguing that “there is no evidence that the 2017 ICAs . . . were

  ever executed by Hawley and Miller.”38 (Doc. 257 at 16). As noted previously,

  whether or not Hawley and Miller, or their corporate entities, executed ICAs for

  2017 has been the subject of intense debate during this case. Hawley and Miller

  argue that they never executed the 2017 ICAs, and Plaintiff argues that they were

  executed but destroyed by Defendants’ spoliation of evidence. As discussed above,

  the Court finds it appropriate to presume that the spoliated evidence was unfavorable

  to Defendants. However, the Court cannot determine from the current record

  whether this presumption should rise to the level of a finding that Hawley and Miller

  did in fact execute 2017 ICAs. Because there is an issue of disputed material fact

  about the existence of the executed agreements, Hawley and Miller have failed to

  meet their burden, and the Court will deny summary judgment as to the 2017 ICAs.




         38
            Alternatively, Hawley and Miller argue that Plaintiff may not recover under the 2017
  ICAs because those ICAs were not attached to the Complaint, and Hawley and Miller did not sign
  them as individuals. Both of these arguments are disposed of in the same manner as the conclusions
  for the 2016 ICAs, as discussed above.



                                            Page 52 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 53 of 59 PageID 8421




               4.    Count V

        Count V alleges a Florida common law claim of conversion against Hawley

  and AMS. “Under Florida law, ‘[a] conversion consists of an act in derogation of the

  plaintiff’s possessory rights, and any wrongful exercise or assumption of authority

  over another’s goods, depriving him of the possession, permanently or for an

  indefinite time, is a conversion.’” Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris,

  D.D.S., P.A., 781 F.3d 1245, 1258 (11th Cir. 2015) (alteration in original) (quoting

  Star Fruit Co. v. Eagle Lake Growers, Inc., 33 So. 2d 858, 860 (Fla. 1948)); see also

  Joseph v. Chanin, 940 So. 2d 483, 486 (Fla. 4th DCA 2006).

        Both Plaintiff and Alphatec produce custom surgical equipment for use by

  surgeons. (Bragulla Dep., Doc. 198-4, at 38, 50–51, 58–60). The sales

  representatives for each of these companies go to hospitals and assist with

  preparation of this equipment for upcoming surgeries and remain in the hospital

  during the surgeries if the surgeon has questions about the equipment. (Id. at 34–35,

  43–44, 47–48). The claim for conversion against Hawley and AMS relates to this

  surgical equipment. The sequence of events pertaining to this claim began on

  December 12, 2017, just after Hawley started working for AMS and Alphatec. (Doc.

  265 at 24). On that date, Hawley sent an email to Elizabeth Lukianov, who Plaintiff




                                      Page 53 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 54 of 59 PageID 8422




  argues was Hawley’s co-worker at Alphatec39 and a former employee of AM

  representing Plaintiff’s products. (Dec. 12, 2017 Email, Doc. 188-6, at 1; Doc. 265

  at 24). As Plaintiff argues, Hawley “inadvertently” sent this email to Lukianov’s

  former email address instead of to her new email address with Alphatec. (Doc. 265

  at 24). The email asks Lukianov to “get started on a few instruments to be made for

  [Dr. Paul] Sawin,” describes technical specifications for the instruments, states that

  “I’m going to send you a couple things today[,]” and then asks Lukianov, “[w]hat

  address would you like them shipped to?” (Doc. 188-6 at 1). Dr. Sawin was a

  surgeon who used products and equipment from both Plaintiff and Alphatec at the

  time the email was sent. (Doc. 198-4 at 34–36).

         The following January, Thad Bragulla, who was a former AM sales

  representative selling Plaintiff’s products and then later a direct employee of

  Plaintiff, was directed by Plaintiff “to go in and pull” all of Plaintiff’s surgical

  equipment from Central Florida Regional Hospital. (Id. at 57; id. at 13, 17, 24–25,

  28, 57–58). Then, in May 2018, Bragulla observed some of Plaintiff’s surgical

  equipment—anterior cervical spacer trials and cage trials—prepared for surgery for

  Dr. Sawin. (Doc. 198-4 at 47–51). Bragulla—the only person working for Plaintiff




         39
            It is not clear from the record whether Lukianov was formerly an employee of AM
  working with Plaintiff’s products or a direct employee of Plaintiff and then later an employee of
  AMS working with Alphatec’s products or a direct employee of Alphatec. However, the distinction
  is inconsequential to the instant claim.



                                           Page 54 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 55 of 59 PageID 8423




  at the hospital during this timeframe—did not prepare this equipment for surgery

  and thus did not know how it got into the hospital; he had previously removed all of

  Plaintiff’s equipment and was the only person actively bringing Plaintiff’s

  equipment into the hospital. (Id. at 49–50, 61–62). Therefore, Bragulla concluded

  that Hawley,40 who was no longer working for Plaintiff, must have been the person

  who set up this equipment. (Id. at 49–56). However, Bragulla did not personally

  observe Hawley preparing this equipment, (id. at 49), and Hawley adamantly denies

  ever “possess[ing], us[ing], cop[ying], prepar[ing] for surgery or convert[ing] any

  [of Plaintiff’s] instruments or equipment,” (Hawley Decl., Doc. 198-1, at 8).

         Based on this set of facts, Plaintiff alleges that Hawley or another sales

  representative working on behalf of AMS converted Plaintiff’s custom surgical

  equipment. Hawley and AMS move for summary judgment on this claim because

  Plaintiff has produced “no evidence to support its theory.” (Doc. 257 at 20). In

  support, Hawley and AMS cite Hawley’s declaration, selected portions of Bragulla’s

  deposition, and Plaintiff’s corporate representative deposition, all of which state that

  these declarants have no direct evidence that Hawley or another AMS sales

  representative possessed and prepared Plaintiff’s surgical equipment observed by

  Bragulla at the hospital. However, Hawley and AMS ignore the extensive deposition



         40
              Or another sales representative working at the direction of Hawley. (Doc. 198-4 at 56,
  60).



                                             Page 55 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 56 of 59 PageID 8424




  testimony by Bragulla explaining that in light of the fact that Bragulla had previously

  removed all of Plaintiff’s surgical equipment from the hospital and was the only

  person bringing in such equipment it was highly likely that Plaintiff’s surgical

  equipment was wrongly possessed by Hawley or another AMS representative.

  Hawley and AMS have not met their burden on summary judgment because the

  conflicting statements by Bragulla and Hawley present a disputed issue of material

  fact. Fed. R. Civ. P. 56(a); Anderson, 477 U.S. at 248. Therefore, Movant

  Defendants’ MSJ as to Count V will be denied.41

                                       IV.     CONCLUSION

         In accordance with the foregoing, it is ORDERED and ADJUDGED as

  follows:

              1. Plaintiff’s Motion for the Imposition of Sanctions for Spoliation of

                 Evidence (Doc. 203) is GRANTED in part and DENIED in part. The

                 Spoliation Motion is GRANTED insofar as:

                    a. The Court will presume that the spoliated evidence was

                        unfavorable to Defendants.




         41
             Hawley and AMS’s argument on this claim is only that Plaintiff has presented no
  evidence in support of its claim. Neither party addresses the element of a conversion claim that
  requires the deprivation to be “permanently or for an indefinite time.” Palm Beach Golf Ctr.-Boca,
  781 F.3d at 1258. Indeed, it appears from Bragulla’s deposition testimony that Plaintiff was able
  to recover its surgical equipment. (Doc. 198-4 at 54).



                                             Page 56 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 57 of 59 PageID 8425




                b. If this case proceeds to a jury trial, the Court will instruct the jury

                   that it must presume the spoliated evidence was unfavorable to

                   Defendants.

                c. Plaintiff’s Spoliation Motion is otherwise DENIED.

           2. On or before May 18, 2021, counsel for Defendants, Mr. Bryan E.

             Busch, shall SHOW CAUSE as to why he should not be sanctioned for

             spoliation of evidence in this case.

           3. Nuvasive, Inc.’s Consolidated Motion for Partial Summary Judgment

             Against Absolute Medical, LLC, Absolute Medical Systems, LLC,

             Dave Hawley, and Ryan Miller (Doc. 260) is GRANTED in part and

             DENIED in part. Plaintiff’s MSJ is GRANTED as to the following

             undisputed material facts and issues of law:

                a. AM breached the 2017 Sales Agreement.

                b. AMS is a mere continuation of AM and therefore is liable as a

                   successor company to AM.

                c. The restrictive covenants in the 2016 ICAs protect one or more

                   of Plaintiff’s legitimate business interests.

                d. The restrictive covenants in the 2016 ICAs are reasonably

                   necessary to protect Plaintiff’s legitimate business interests.




                                     Page 57 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 58 of 59 PageID 8426




                 e. If the restrictive covenants in the 2016 ICAs can be enforced

                     upon Hawley and Miller individually, both Hawley and Miller

                     breached those covenants, which resulted in damage to Plaintiff.

                 f. Plaintiff’s MSJ is otherwise DENIED.

           4. Defendants Dave Hawley, Ryan Miller, and Absolute Medical

              Systems, LLC’s Response to Nuvasive, Inc.’s Motion for Partial

              Summary Judgment (Doc. 266) is STRICKEN.

           5. Defendants Dave Hawley, Ryan Miller, and Absolute Medical

              Systems, LLC’s Motion for Partial Summary Judgment (Doc. 257) is

              GRANTED in part and DENIED in part.

                 a. To the extent that Plaintiff seeks to base Count IV on the 2013

                     ICAs, summary judgment is GRANTED to Hawley and Miller.

                 b. Movant Defendants’ MSJ is otherwise DENIED.

        DONE and ORDERED in Orlando, Florida on May 4, 2021.




  Copies furnished to:



                                     Page 58 of 59
Case 6:17-cv-02206-CEM-GJK Document 290 Filed 05/04/21 Page 59 of 59 PageID 8427




  Counsel of Record




                                  Page 59 of 59
